DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of the rotating portions or a plurality of the placement portions” of Claim 9 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 9 is objected to because of the following informalities: 
Claim 9, in line 1, recites, “wherein comprising” which should be –comprising--. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, in lines 3-4, recites the limitation, “the relative position between the rotating portion and the placement portion is altered between one side and another side,” which is generally unclear. It is not clear what structure has the “one side” and the “another side”, e.g. the one side of the placement portion, or the another side of the rotating portion, etc. For the purposes of examination, the limitation is examined as: “the relative position between the rotating portion and the placement portion is altered between a first axial position and a second axial position.” 
Claims 4, in lines 2-3, and claim 6, in line 2, respectively recite a “shift body axial direction side”, which is generally unclear. An “axial direction” is considered to be infinitely extending, so the orientation of a “shift body axial direction side” is indiscernible. For the purposes of examination, the “shift body axial direction side” is considered to be the “top” of the substrate 20 as shown in instant fig. 1. 
Claim 8 recites, “the placement portion is disposed at an inner side in a rotation axial direction of the rotating portion”, which is generally unclear. It is unclear which side is the “inner side in a rotation axial direction”, and instant figure 1 shows Hall IC 22 on both the “top” and “bottom” of substrate 20. Therefore, the intended structure is indiscernible. For the purposes of examination, the limitation of Claim 8 is interpreted to mean that the placement portion is disposed on the “top” of the placement component.  
Claim 9, in line 2, recites the limitation "a plurality of the rotating portions or a plurality of the placement portions" and there is insufficient antecedent basis for this limitation in the claim. Claim 1, in respective lines 4 and 5, recites a single “rotating portion” or “placement portion,” but not a plurality; and it is not clear if the single “rotating portion” or “placement portion” is included in or separate from the respective “plurality” of Claim 9. For the purposes of examination, the at least one rotating portion” and the limitation of Claim 1, line 5, is examined as “at least one placement portion”. 
Claims 5-7 inherit the deficiencies of the respective parent claim by nature of dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20160000816).
Regarding claim 1, Lee discloses a shift device (rotary switch, translated para. 1), comprising: a shift body (310) that has a shift position (shift range PRND of vehicle, translated paras. 10, 66) which is altered as a result of the shift body being rotated towards a circumferential direction side (rotary switch for detecting a state of a vehicle, such as a shift range, translated paras. 1-2); a rotating portion (440) that is rotated as a result of the shift body (310) being rotated (440 rotates together with 310, translated para. 65); and a detection mechanism (402, which includes 430) that is provided with a placement portion (430) which is disposed at an outer side in a rotation radial direction (figs. 5-7 most clearly show the claimed arrangement, where 430 is radially exterior to 440) of the rotating portion (440), the shift position (PRND) of the shift body (310) being detected as a result (output signal for a change in position with respect to the sensing moving part 440 is used to determine rotational displacement of the rotary shaft body 310 by translated para. 53) of a relative position between the rotating portion (440) and the 430) being detected (second sensing movable part 440 is disposed on the rotary shaft body 310 and a second sensing fixing part 430 is spaced apart from part 440 to detect rotation of the part 440, translated paras. 52-53).  

    PNG
    media_image1.png
    789
    1225
    media_image1.png
    Greyscale

Regarding claim 2, Lee discloses the shift device according to Claim 1, wherein the rotating portion (440) is provided integrally (the scope of the phrase “provided integrally” includes the arrangement shown in fig. 6 and described by translated para. 65, where 440 is mounted on and rotates together with 310, i.e. not separate) with the shift body (310).  
Regarding claim 4, Lee discloses the shift device according to Claim 1, further comprising a placement component (200) at which the placement portion (430) is disposed, and that is disposed perpendicularly (figs. 3 and 6 clearly show the claimed arrangement, where substrate 200 is disposed perpendicular to the longitudinal axis of 310) relative to a shift body (310) axial direction side (i.e., the norm of plane 200).  
Regarding claim 5, Lee discloses the shift device according to Claim 4, wherein the placement component (200) is formed as a wiring substrate (fig. 3 clearly shows substrate 200).  
Regarding claim 6, Lee discloses the shift device according to Claim 4, wherein a mechanism (450) other than the detection mechanism (430) is disposed at the shift body axial direction side (figs. 5-6 most clearly show the claimed arrangement, where 450 is disposed on the “top” of the substrate 200) of the placement component (200).  
Regarding claim 7, Lee discloses the shift device according to Claim 4, wherein a mechanism (450) other than the detection mechanism (430) is provided at (figs. 5-6 most clearly show the claimed arrangement, where 450 is disposed on substrate 200) the placement component (200).  
Regarding claim 8, as best understood, Lee discloses the shift device according to Claim 1, wherein the placement portion (430) is disposed at an inner side (examined as: an upper side) in a rotation axial direction (as best understood, figs. 5-6 show the claimed arrangement, where 430 are disposed on the top of 200) of the rotating portion (440).  
Regarding claim 9, Lee discloses the shift device according to Claim 1, wherein comprising a plurality of the rotating portions or a plurality of the placement portions (430-1, 430-2), which detect the relative positions (translated paras. 52-53) between the rotating portion (440) and the placement portion (430).

Claims 1, 3, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nonaka (EP 1655516).
Regarding claim 1, Nonaka discloses a shift device (shift operation device, abstract), comprising: a shift body (2) that has a shift position (shift operation device electronically switches an automatic transmission of a vehicle between a parking state and a shift state, para. 14) which is altered as a result of the shift body (2) being rotated towards a circumferential direction side (an initial pop-up state of the shift knob 2, the shift mode is set to a neutral state and shift from the neutral state to a predetermined drive mode or the reverse mode can be selected by rotating the shift knob 2, para. 30); a rotating portion (3a) that is rotated as a result of the shift body (2) being rotated (plurality of magnets 3a disposed on shift knob 2 correspond to predetermined shift modes by para. 26); and a detection mechanism (1) that is provided with a placement portion (9) which is disposed at an outer side in a rotation radial direction (fig. 7 clearly shows the claimed arrangement, where 9 is radially-exterior to 3a) of the rotating portion (3a), the shift position of the shift body being detected (in order to detect the rotation state of the knob 2, hall element 9 is provided, para. 26) as a result of a relative position between the rotating portion (3a) and the placement portion (9) being detected (by paras. 26, 30, rotation of knob 2 rotates plurality of magnets 3a which correspond to the shift modes of the knob 2 and which are detected by hall element 9).  

    PNG
    media_image2.png
    815
    849
    media_image2.png
    Greyscale

Regarding claim 3, Nonaka discloses the shift device according to Claim 1, wherein as a result of the shift body (2) being displaced towards an axial direction side thereof (figs. 6-7 clearly show the axial-displacement of knob 2), the shift position (i.e., to park or to neutral) of the shift body (2) is altered (by para. 31, pushing down on the knob 2 sets the transmission 5 to the parking state; by para. 30, releasing the knob 2 upward sets the knob 2 to a neutral state) and the relative position between the rotating portion (3a) and the placement portion (9) is altered between one side (fig. 6 shows relative position between 3a and 9, which is different than fig. 7) and another side (fig. 7 shows relative position between 3a and 9, which is different than fig. 6).  
Regarding claim 9, Nonaka discloses the shift device according to Claim 1, wherein comprising a plurality of the rotating portions (plurality of magnets 3a, para. 26) or a plurality of the placement portions, which detect the relative positions (in order to detect the rotation state of the knob 2, hall element 9 is provided, para. 26) between the rotating portion (3a) and the placement portion (9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2018/0259063) shows, in at least fig. 17, a monostable rotary shifter with a magnet 160 that is used to detect the rotational position of the shifter; and a push-button park feature which uses pads 154, 156, 158. 

    PNG
    media_image3.png
    732
    691
    media_image3.png
    Greyscale

Bauer (WO 2011/023267) shows, in at least fig. 5, a monostable shifter having R, N, D positions 23-25 and a separate park button 16. 

    PNG
    media_image4.png
    687
    531
    media_image4.png
    Greyscale

Takahashi (JP 2011-218851) shows, in at least fig. 1, a rotary shifter with R, N, D shift positions and axial movement to provide park functionality. 

    PNG
    media_image5.png
    752
    516
    media_image5.png
    Greyscale

Watanabe (US 2014/0345409) shows, in at least fig. 5, a rotary shifter with D, N, R, H shift positions and a push-button park functionality, with a sensing mechanism 59, 62. 

    PNG
    media_image6.png
    782
    691
    media_image6.png
    Greyscale

Provenza et al. (US 2015/0226317) shows, in at least figs. 1-2, a rotary selector with N, D, R positions that is rotationally and axially movable, and has a separately located park selector. 

    PNG
    media_image7.png
    927
    749
    media_image7.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658